Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on August 30, 2022. Claims 1-11 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “wherein the frame includes at least two members that each span a width of the implantable pump, each of the at least two members being hollow and having curved side walls to hold the at least two electromagnetic coils in position”, however the original disclosure (specification, claims and drawings) does not provide support for the amended claim language regarding “each of the at least two members being hollow”. The specification recites the members having recesses created by the sidewalls of the member in which the coils are placed (e.g. Figs. 2-4 and para. [0024], [0026] of published application) but does not recite that the members are hollow since recesses being provided does not equate to the two members being hollow. There is no recitation within the original disclosure that the two members are hollow. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is suggested to amend the claims to read similar to what is disclosed within the specification regarding recesses and curved sidewalls as recited within para. [0024], [0026] and drawings Figs. 2-4 in order to overcome the 112 (a) rejection above. Claims 2-11 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0089482 to Siegenthaler (Siegenthaler) in view of US 2016/0235898 to Yanai et. al. (Yanai) (both previously cited).
In reference to at least claim 1
Siegenthaler teaches a catheter-based heart support system and method for implanting thereof which discloses an implantable pump configured to be implanted in series with blood flow from a heart (e.g. device for circulatory support, Figs. 1-2), the pump comprising: a frame (e.g. metal frame 30, 230,330, 730, Figs. 1-3,10) configured to be implanted in a natural blood path of blood in the heart including in a ventricular outflow tract of the heart or in place of outlet valves of the heart  (e.g. left ventricular outflow tract, para. [0006]-[0008], [0089, ][0119]); a central axle disposed within the frame and held by the frame in a position configured to be affixed within the frame parallel to the blood flow (e.g. central axis provided with bearing 253, 254,753, 754, Figs. 2,10, para. [0090], [0120]), the central axle being configured to rotate (e.g. central axis provided with bearing 253, 254,753, 754, Figs. 2,10, para. [0090], [0120]); a rotor attached to the central axle and configured to rotate with the central axle in order to pump blood (e.g. rotor 240,740 Figs. 2,10, para. [0091], [0120], [0122]-[0123]); and at least two electromagnetic coils configured to be energized in order to cause the rotor and the central axle to rotate (e.g. stator arranged inside the metal frame 230, 730 para. [0093-[0094], [0122]-[0123]) wherein the frame includes at least two members that each span a width of the implantable pump (e.g. the metal frame contains members that include first ends 231, and second ends 235, holding arms 251,751 and 252,752 para. [0089]-[0090], [0120]-[0121] and the metal frame includes a stator which is arranged inside the metal frame 230 and comprises electrical coils comprising wires. The coils can be present as separate parts or form an integral part of the metal frame 230,730 Fig. 2,10, para. [0093], [0122]-[0123]) each of the at least two members being hollow (e.g. the metal frame contains members that include first ends 231, and second ends 235, holding arms 251,751 and 252,752 and stator which is arranged inside the metal frame 230,730 comprising electrical coils forming a hollow cavity, Figs. 2,10, para. [0093], [0122]-[0123]) and having curved side walls to hold the at least two electromagnetic coils in position (e.g. the metal frame 230 contains curved sides holding coils as indicated by 260, 760 which are separate or integral with the metal frame, para. [0090], [0093], [0122]). Siegenthaler discloses coil elements which are closely approximated to magnets on the edges of the rotor (e.g. coil elements 260, 760, Figs. 2-3, 10) but does not explicitly teach the electromagnetic elements overlapping with the rotor when the implantable pump is viewed from a direction parallel to the blood flow. 
Yanai teaches alternating pump gaps which discloses an implantable pump (e.g. pump 10, Figs. 3, 11) comprising a rotor (e.g. impeller 21, Figs. 3, 11) that include magnet segments (e.g. 44, Figs. 3,11) and a stator assembly with at least two electromagnetic coils (e.g. stator assembly 35 that can include electromagnetic coils 101, Figs. 3, 11) that is energized to cause the rotor to rotate (e.g. para. [0053], [0065], [0099]) in which the electromagnetic coils overlap with the rotor when the implantable pump is viewed from a direction parallel to the blood flow (e.g. electromagnetic system 101 overlaps with the impeller 21 when viewed from a direction parallel to the inflow blood flow 28, Figs. 3, 11, para. [0099]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Siegenthaler to include positioning at least two electromagnetic coils within a portion of the implantable pump such as a portion of the frame that overlaps with the rotor when the implantable pump is viewed from a direction parallel to the blood flow as taught by Yanai in order to yield the predictable result of providing an arrangement of the coils that provides greater positional control over the rotor and allows magnetization that is optimized for optimal efficiency of the motor. 
In reference to at least claim 2
Siegenthaler modified by Yanai teaches a pump according to claim 1. Siegenthaler further discloses wherein the frame has at least one opening in a direction of the blood flow to allow the blood to flow without obstruction when the rotor does not rotate (e.g. frame includes several openings allowing the blood to flow without obstruction when the rotor does not rotate, Figs. 1-3,10 para. [0047], [0091]).
In reference to at least claim 3
Siegenthaler modified by Yanai teaches a pump according to claim 1. Siegenthaler further discloses wherein the at least two electromagnetic coils are positioned radial with respect to a direction of the blood flow (e.g. coil elements being integral with the metal frame shown by indications 260,760 are radial to the blood flow through the pump, Figs. 2,10 para. [0093], [0122]). 
In reference to at least claim 4
Siegenthaler modified by Yanai teaches a pump according to claim 1. Siegenthaler modified by Yanai as disclosed above, see claim 1, discloses an arrangement of the coils wherein the at least two electromagnetic coils are position perpendicular to the rotor (e.g. ‘898, electromagnetic system 101 overlaps with the impeller 21 when viewed from a direction parallel to the inflow blood flow 28 which is at a position that is perpendicular to the impeller 21, Figs. 3, 11, para. [0099]).
In reference to at least claim 5
Siegenthaler modified by Yanai teaches a pump according to claim 1. Siegenthaler further discloses wherein both of the at least two electromagnetic coils are situated in the frame on a same side of the rotor (e.g. coil elements being integral with the metal frame including elements being on a same side of the rotor, Figs. 1-3, 10). 
In reference to at least claim 6
Siegenthaler modified by Yanai teaches a pump according to claim 1. Siegenthaler further discloses wherein a first of the at least two electromagnetic coils is situated on a first side of the rotor, and a second of the at least two electromagnetic coils is situated on a second side of the rotor that is opposite the first side (e.g. coil elements being integral with the metal frame including coil elements situated on opposite sides of the rotor, Fig. 1-3, 10).
In reference to at least claim 7
Siegenthaler modified by Yanai teaches a pump according to claim 1. Siegenthaler further discloses wherein the at least two electromagnetic coils are arranged at a predetermined angle to the blood flow (e.g. coil elements being integral with the metal frame including coil elements situated at a predetermined zero angle to the blood flow, Fig. 1-3, 10).
In reference to at least claim 8
Siegenthaler modified by Yanai teaches a pump according to claim 1. Siegenthaler further discloses wherein the frame includes incudes a cylindrical member whose opening is positioned in line with the blood flow (e.g. frame includes a metal frame with coil elements 260, 760 forming a cylindrical member whose opening is positioned in line with the blood flow, Figs. 1-3,10).
In reference to at least claim 9
Siegenthaler modified by Yanai teaches a pump according to claim 1. Siegenthaler further discloses wherein the at least two electromagnetic coils are positioned along an interior circumference of the cylindrical member (e.g. coil elements being integral with the metal frame including coil elements along an interior circumference, Figs. 1-3,10, centrally inside, para. [0017], inside the metal frame, paragraph [0093]).
In reference to at least claim 10
Siegenthaler modified by Yanai teaches a pump according to claim 1. Siegenthaler further discloses wherein the cylindrical member is a stent or a stent graft (e.g. expandable stent, Figs. 1-3,10, para. [0015],[0082]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0089482 to Siegenthaler (Siegenthaler) in view of US 2016/0235898 to Yanai et. al. (Yanai) as applied to claim further in view of US 2011/0152999 to Hastings et al. (Hastings) (previously cited). 
In reference to at least claim 11
Siegenthaler modified by Yanai teaches a device according to claim 1. Siegenthaler further discloses that central axle being inserted into opposite ends of the frame using bearings (e.g. central axis provided with bearing 253, 254,753, 754, Figs. 2,10, para. [0090], [0120]) but does not explicitly teach the axle being held at each of the opposite ends of the frame by bushings.
Hastings teaches systems and methods for making and using percutaneously-delivered pumping system for providing hemodynamic support which discloses a pumping assembly (e.g. 102) that includes struts (e.g. 116) in which a drive shaft “central axle” (e.g. 114) of the pumping assembly is coupled to the struts of the frame by bushings or jewel bearings (e.g. para. [0034], [0073]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Siegenthaler modified by Yanai to include the axle being held at each of the opposite ends of the frame by bushings as taught by Hastings in order to yield the predictable result of providing additional securement between the central axle and the frame improving efficiency and reducing vibration and noise between the pump components.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot since the 103 rejection has been amended in view of the claim amendments  to include additional references and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0021070 to Peterson which teaches a strain gauge for flow estimation which discloses a housing with hollow internal chambers (e.g. Fig. 8-9). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792